Citation Nr: 9903422	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  98-03 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUE

Entitlement to an effective date prior to September 13, 1995, 
for the grant of a total disability rating based on 
unemployability.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1946 to April 
1947, and from January 1952 to February 1953.

The veteran had previously executed a formal appointment of a 
veterans' service organization to represent him before the 
VA.  However, during the October 1998 videoconference hearing 
on appeal held before the undersigned Member of the Board of 
Veterans' Appeals (Board), he indicated that he had dismissed 
his representative and would represent himself in this 
appeal.  The Board notes that the veteran has a right to 
representation before the VA at all stages of the appeal and 
that he may designate a representative at any time.  Any such 
designation will become effective when it is received by the 
VA.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.600, 20.602, 20.603, 
20.604. 20.605, 20.606.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  By final appellate decision of March 1987, the Board 
declined to reopen the claim for entitlement to service 
connection for a psychiatric disorder.

3.  In September 1995, the veteran filed a claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

4.  Service connection for PTSD was granted in February 1997, 
effective in September 1995.

5.  In February 1997, the veteran filed a claim for 
entitlement to a total disability rating for compensation 
based upon unemployability.

6.  The RO granted a total disability rating for compensation 
based upon unemployability effective in September 1995.


CONCLUSION OF LAW

An effective date earlier than September 13, 1995, is not 
warranted for the grant of a total disability rating for 
compensation based upon unemployability.  38 U.S.C.A. 
§§ 5101, 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends an earlier effective date for the grant 
of a total disability rating for compensation on the basis of 
individual unemployability should be assigned.  He asserts 
the grant should have been effective in 1985, when he filed a 
claim for Social Security Disability benefits, which was 
granted by the Social Security Administration in 1986.  He 
also asserts the grant should have been effective earlier 
than that on the basis that previous RO decisions denying 
entitlement to service connection for a psychiatric/nervous 
disorder contained error and should be reversed.  

The effective date of an award of disability compensation to 
a veteran will be the day following the date of discharge if 
the application is received within one year of that date.  
Otherwise the effective date of the award will be the date of 
receipt of the application for compensation.  All effective 
date determinations must be based upon the facts found, 
unless otherwise specifically provided.  38 U.S.C.A. §§ 5101, 
5110; 38 C.F.R. § 3.400.

As noted above, the veteran served on active duty from April 
1946 to April 1947, and from January 1952 to February 1953.  
During the period of time between his two tours of duty, he 
applied for and received outpatient dental treatment from the 
VA.  Following his discharge from service in February 1953, 
he submitted a claim for a left hand disability and for 
urethral discharge.  Service connection for both disabilities 
was granted in May 1953.  

Medical evidence of record reflects that the veteran was 
hospitalized at the United States Public Health Service 
Hospital in Fort Worth, Texas in June 1954 for a 
schizophrenic reaction.  The same month, the RO prepared a 
memorandum rating decision which granted service connection 
"for hospital or treatment purposes only" for an active 
psychosis, under the provisions of "PL 239, 82nd Congress."  
Public Law 239 has since been codified at 38 U.S.C.A. § 1702, 
which provides, in pertinent part, that VA treatment may be 
provided to any veteran of the Korean conflict who developed 
an active psychosis within two years after discharge or 
release from active service, but before May 8, 1957, shall be 
deemed to have incurred such disability during active 
service.  Thus, veterans of a period of war who develop an 
active psychosis within two years after discharge are 
eligible for treatment of the psychosis, but are not eligible 
for compensation payments as the statutory provisions 
regarding compensation for psychoses require that the 
disability must have become manifest to a degree of 
10 percent or more within one year from the date of 
separation.  See 38 U.S.C.A. §§ 1101, 1112.  

In this case, as the veteran was discharged from service in 
February 1953, and the first evidence showing active 
psychosis was dated in June 1954, the evidence shows that the 
psychosis developed after the one-year limitation set forth 
in 38 U.S.C.A. § 1112, but before the two-year limitation 
period provided by Public Law 239, codified at 38 U.S.C.A. 
§ 1702.  Thus, in the June 1954 rating decision, the RO 
properly adjudicated the veteran to have been eligible for 
treatment but not compensation for an active psychosis.

The veteran submitted a claim for entitlement to service 
connection in July 1954.  The RO denied the claim in October 
1954, on the basis that schizophrenia was first diagnosed in 
June 1954 and was not demonstrated in service.  The veteran 
did not disagree with the denial or correspond with the VA in 
any way until September 1974, when he filed a new claim.  The 
RO denied the claim in November 1974.  The veteran continued 
this pattern of filing claims which were denied and failing 
to file timely disagreement with the denials until April 
1976, when he filed another claim and then perfected an 
appeal of the denial to the Board.  By decision of March 
1987, the Board held that no new and material evidence had 
been submitted to reopen the previously-denied claims for 
entitlement to service connection for a variously-classified 
psychiatric disorder.

Following the March 1987 Board decision, the veteran took no 
action regarding a claim for entitlement to service 
connection for a psychiatric disability until September 1995 
when he filed a claim for entitlement to service connection 
for PTSD.  In a February 1997 rating decision, the RO granted 
service connection for PTSD with dysthymic disorder and 
assigned a 70 percent disability evaluation, effective 
September 13, 1995.  The veteran submitted an application for 
entitlement to a total disability rating based upon 
unemployability in February 1997.  The RO granted the benefit 
sought by rating decision of the same month and assigned an 
effective date of September 13, 1995, apparently on the basis 
that the claim for a total rating was implied in the 
September 1995 claim for entitlement to service connection 
for PTSD.  

As set forth above, under governing law and regulation, the 
effective date of an award of disability compensation to a 
veteran will be the day following the date of discharge if 
the application is received within one year of that date.  
Otherwise the effective date of the award will be the date of 
receipt of the application for compensation.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Thus, the date of receipt of the 
claim should have been identified as the date of application 
for entitlement to a total disability rating based upon 
unemployability received in February 1997.  In this case, the 
RO has granted the 100 percent benefits back to the date of 
claim for service connection for the veteran's psychiatric 
disorder, since the veteran filed a notice of disagreement 
with the rating action assigning the initial evaluation for 
his service-connected disability. 

If the claim for entitlement to a total disability rating for 
compensation on the basis of unemployability is viewed as a 
claim for an increase in the total compensation award, rather 
than a claim for a separate and different benefit, then the 
provisions of 38 C.F.R. § 3.400(o)(2) are for application.  
According to this regulation, the effective date of a claim 
for entitlement to an increase in disability compensation 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such a date, 
otherwise, the effective date will be the date the claim was 
received.  38 C.F.R. § 3.400(o)(2).  Utilizing this analysis 
and assuming that the veteran has been totally disabled due 
to his service-connected disabilities for some time, the 
earliest effective date assignable would be one year prior to 
the receipt of the veteran's claim for increased compensation 
due to unemployability, or February 1996.  In fact, the RO 
has already granted the total rating benefits more than the 
one year prior to the date of the claim for a total rating in 
assigning the effective date, on the basis of the veteran's 
claim in September 1995 for service connection.  

As there is no basis in the law and regulations regarding the 
assignment of effective dates for any date prior to September 
1995, the veteran's claim for entitlement to an effective 
date prior to September 1995 must be denied.  There is no 
evidence that the veteran filed a claim for unemployability 
benefits prior to February 1997.  The Board is cognizant of 
the veteran's argument that entitlement to a total disability 
rating for compensation on the basis of unemployability may 
have arisen before that time, however, the law specifically 
provides that the later of the two dates, when entitlement 
arose versus receipt of the claim for benefits, will trigger 
entitlement to VA benefits.  38 C.F.R. § 3.400.

The preponderance of the evidence is therefore against the 
veteran's claim for entitlement to an earlier effective date 
for the grant of a total disability rating for compensation 
on the basis of unemployability and the appeal must be 
denied.

The veteran also asserts the grant of a total rating based on 
unemployability should have been made effective in 1985, when 
he filed a claim for Social Security Disability benefits.  
Although certain regulatory provisions require that claims 
for death benefits filed with the Social Security 
Administration are constructively deemed to encompass a 
corresponding claim for VA dependency and indemnity 
compensation, (see 38 C.F.R. §§ 3.153, 3.201) there is no 
analogous provision regarding claims for unemployability or 
disability compensation.  The Court of Veterans Appeals 
(Court) has addressed this issue and has concluded that 
outside the context of death benefit claims, the VA cannot be 
held to have constructive notice of Social Security records.  
Furthermore, the Court held that a duty to obtain Social 
Security records in VA disability compensation claims only 
arises after a well-grounded claim has been filed.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).  Thus, the 
existence of an application for Social Security disability 
benefits cannot serve as an application for VA compensation 
benefits and the VA does not have a duty to obtain records 
related to a Social Security disability application until 
after the VA, 1) has been actually notified of their 
existence, and 2) is in receipt of a well-grounded claim for 
benefits.  

A review of the record shows that while the veteran's appeal 
to reopen the previously-denied claim for entitlement to 
service connection for a psychiatric disorder was pending at 
the Board in 1986, the Social Security Administration 
requested verification from the RO of the amount of VA 
compensation being paid to the veteran for his other service-
connected disabilities, apparently for purposes of 
calculating the appropriate amount of his Social Security 
award, although the reason for the request is not explained 
in the letter.  Although the RO did not provide a response to 
the Social Security Administration until after the 
promulgation of the Board decision when the claims file had 
presumably been returned to the RO; it is reasonable to 
conclude that the VA may have had notice that the veteran had 
dealings of some sort with the Social Security 
Administration.  However, the veteran did not file a claim 
with the VA on the basis of unemployability until February 
1997, when he filed an application for entitlement to a total 
disability rating based upon unemployability.  Thus, because 
a well-grounded claim pertaining to the issue of 
employability was not received until February 1997, the VA 
had no duty until that time to inquire into the nature or 
type of Social Security benefits received by the veteran.  
The veteran's application for Social Security benefits thus 
cannot serve as a justification for the assignment of an 
earlier effective date for the award of a total disability 
rating for compensation based upon unemployability.

With regard to the veteran's argument that the grant should 
have been effective earlier than September 1985 on the basis 
that previous RO decisions denying entitlement to service 
connection for a psychiatric/nervous disorder contained error 
and should be reversed, the Board notes that all previous RO 
decisions denying entitlement to service connection for a 
psychiatric and/or a nervous disorder have been subsumed in 
the subsequent March 1987 Board decision.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1104.  Any attempt to assert the 
presence of clear and unmistakable error in RO decisions 
which have been subsumed in subsequent Board decisions 
effectively translates into a claim of clear and unmistakable 
error in the subsuming Board decision.  The veteran's 
contention that all previous RO decisions should be reversed 
in order to warrant an earlier effective date for the grant 
of a total disability rating thus lacks merit under the law.

Viewed in this light, the veteran's contention must be that 
the Board decision of March 1987, which denied service 
connection for a psychiatric disability, is erroneous to some 
degree.  However, a review of the record shows that the 
veteran has never asserted the presence of clear and 
unmistakable error in the Board decision with the specificity 
required to raise this issue.  In other words, he has not 
asserted that the Board failed to apply the correct statutory 
and regulatory provisions, in effect at the time, to the 
correct and relevant facts, as they were known at the time.  
See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991); 
and Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review 
denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  Review of his 
contentions does not reveal an assertion which amounts to any 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  See Russell v. Principi, 3 Vet. App. 
310 (1992). 

The veteran is advised that recent legislation provides for 
the review of Board decisions based upon the existence of 
clear and unmistakable error.  See 38 U.S.C. § 7111.  
Implementing regulations, to be codified at 38 C.F.R. 
§§ 20.1400-20.1411, will become effective February 12, 1999.  
If, after review of the new law and regulations, the veteran 
believes he can point to the presence of clear and 
unmistakable error in the prior Board decision with 
specificity, he may request consideration of this issue in 
accordance with the procedures outlined in the regulations.





ORDER

An effective date earlier than September 13, 1995, for the 
grant of a total disability rating based on unemployability 
is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 9 -


